DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 6/9/2021. In virtue of this communication claims 1-2, 5-6 and 8-19 are currently pending in the instant application.
   
Response to Amendment
In response to the action mailed on 2/11/2021, the Applicant has filed a response amending the claims.

Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8, 10-11 and 13-16 rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US Pat 9584618) in view of Rapaport et al (US Pub 20200195342) in further view of Bateman et al (US Pub 20130321169) in further view of Lamkin et al (US Pub 20150349882) in further view of Spinivasamurthy et al (US Pub 20190124739).
 
Regarding Claim 1, Mitchell discloses a system for updating and maintaining an onboard entertainment server on an aircraft (Fig 3, col 3 lines 30-43, lines 53-64 where a system updates and maintains an onboard entertainment server 308 on an aircraft 300), the system comprising: 
a gate access point positioned in a gate area of an airport (Fig 3, col 3 lines 30-43, lines 53-64 where a gate access point (i.e. in 310) is positioned in a gate area of an airport); 
an aircraft access point positioned on an exterior surface of the aircraft (Fig 3, col 3 lines 30-43, lines 53-64 where an aircraft access point (e.g. 306) is positioned on an exterior surface of the aircraft 300 (i.e. for external wireless communications)), the gate access point and the aircraft access point capable of line-of-sight transmission of 
a transmission link between the aircraft access point and the onboard entertainment server to transfer updated data to the onboard entertainment server (Fig 3, col 3 lines 30-43, lines 53-64 where a transmission link is between the aircraft access point (e.g. 306) and the onboard entertainment server 308 to transfer updated data to the onboard entertainment server 308).    
Mitchell fails to explicitly disclose the gate access point (i.e. in 310) being a LiFi access point and the aircraft access point (e.g. 306) being a LiFi access point and having a detector and an optical transmitter.
However, Rapaport discloses  
 an access point being a LiFi access point and having a detector and an optical transmitter (Fig 6, paragraph [87] where an access point 400 is a LiFi access point and has an optical receiver 32 and an optical transmitter 30).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell, with the teachings of the access point 400 as described in Rapaport. The motivation being is that as shown an access point 400 can be a LiFi access point  with an optical transmitter 30 and an optical receiver 32 and one of ordinary skill in the art can implement this concept into the system as described in Mitchell and have the gate access point (i.e. in 310) be a LiFi access point with an optical transmitter 30 and an optical receiver 32 and have the aircraft access point (e.g. 306) be a LiFi access point with an optical transmitter 30 and an optical receiver 32 i.e. 
Mitchell as modified by Rapaport fails to explicitly disclose the gate LiFi access point being fixed to a piece of moveable equipment.  
However, Bateman discloses  
 an access point being fixed to a piece of moveable equipment (Fig 1, paragraph [45] where an access point 52 is fixed to a piece of moveable equipment 46 (ground vehicle)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport, with the teachings of the access point 52 as described in Bateman. The motivation being is that as shown an access point 52 can be fixed to a piece of moveable equipment 46 (ground vehicle) and one of ordinary skill in the art can implement this concept into the system as described in Mitchell as modified by Rapaport and have the gate access point (i.e. in 310) be fixed to a piece of moveable equipment 46 (ground vehicle) i.e. as an alternative in order to use an existing vehicle of an airport for performing the data communications and increase mobility and which modification is a simple implementation of a known concept of a known access point 52 into a known system for its improvement and for optimization and which modification yields predictable results. 

wingtip light of the aircraft.
However, Lamkin discloses 
an aircraft access point being positioned on a strobe light of an aircraft (Fig 1, paragraphs [11][12][21][23] where an aircraft access point (e.g. 112, 118) with an optical transmitter and an optical receiver is positioned on a strobe light of an aircraft 110). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport and Bateman, with the teachings of the aircraft access point (e.g. 112, 118) as described in Lamkin. The motivation being is that as shown an aircraft access point (e.g. 112, 118) with an optical transmitter and an optical receiver can be positioned on a strobe light of an aircraft 110 and one of ordinary skill in the art can implement this concept into the system as described in Mitchell as modified by Rapaport and Bateman and have the aircraft access point (e.g. 306) with the optical transmitter 30 and the optical receiver 32 be positioned on a strobe light of the aircraft  300 i.e. as an alternative so as to use an existing aircraft lighting system (e.g. strobe light) for performing the data communications and reduce a cost of using additional optical data transmitters/receivers and which modification is a simple implementation of a known concept of a known aircraft access point (e.g. 112, 118) into a known system for its improvement and for optimization and which modification yields predictable results. 
Mitchell as modified by Rapaport and Bateman and Lamkin fails to explicitly disclose the strobe light being a wingtip light.

a strobe light being a wingtip light (Fig 1, paragraph [35] where a strobe light 118 is a wingtip light of an aircraft 102). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport and Bateman and Lamkin, with the teachings of the strobe light 118 as described in Spinivasamurthy. The motivation being is that as shown a strobe light 118 can be a wingtip light of an aircraft 102 and one of ordinary skill in the art can implement this concept into the system as described in Mitchell as modified by Rapaport and Bateman and Lamkin and have the strobe light be a wingtip light of the aircraft 300 i.e. as an alternative so that the strobe light indicates the boundaries of the wings of the aircraft 300 and uses the strobe light to avoid collisions and which modification is a simple implementation of a known concept of a known strobe light 118 into a known system for its improvement and for optimization and which modification yields predictable results.

Regarding Claim 2, Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy also discloses the system wherein the gate LiFi access point further comprises a second detector (Mitchell Fig 3, col 3 lines 30-43, lines 53-64 where the gate access point (i.e. in 310) comprises an optical receiver 32 (i.e. as shown in Rapaport Fig 6)).   

Regarding Claim 5, Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy also discloses the system wherein the optical transmitter comprises 

Regarding Claim 6, Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy also discloses the system wherein the gate LiFi access point is fixed to a physical structure of the gate (Mitchell Fig 3, col 3 lines 30-43, lines 53-64 where the gate access point (i.e. in 310) is fixed to a physical structure of the gate (as shown in Bateman Fig 1)).  
 
Regarding Claim 8, Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy also discloses the system wherein the moveable equipment comprises an aircraft service vehicle (Bateman Fig 1, paragraph [45] where the moveable equipment 46 (ground vehicle) is an aircraft service vehicle (i.e. because it provides a service to aircraft 20)).  
 
Regarding Claim 10, Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy also discloses the system wherein the updated data includes data selected by a passenger on the aircraft (Mitchell Fig 3, col 3 lines 30-43, lines 53-64 where the updated data includes data selected (accessed) by a passenger on the aircraft 300).    

Regarding Claim 11, Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy also discloses the system wherein the data is selected by the 

Regarding Claim 13, Mitchell discloses a method for updating and maintaining an onboard entertainment server on an aircraft (Fig 3, col 3 lines 30-43, lines 53-64 where a system updates and maintains an onboard entertainment server 308 on an aircraft 300), the method comprising:  
positioning a gate access point in a gate area of an airport (Fig 3, col 3 lines 30-43, lines 53-64 where a gate access point (i.e. in 310) is positioned in a gate area of an airport); 
positioning an aircraft access point on an aircraft (Fig 3, col 3 lines 30-43, lines 53-64 where an aircraft access point (e.g. 306) is positioned on the aircraft 300 (i.e. for external wireless communications)), the gate access point and the aircraft access point capable of line-of-sight transmission of updated data (Fig 3, col 3 lines 30-43, lines 53-64 where the gate access point (i.e. in 310) and the aircraft access point (e.g. 306) are capable of line-of-sight transmission of updated data); 
sending updated data through a transmission link wherein the transmission link is positioned at a point between the aircraft access point and the onboard entertainment server (Fig 3, col 3 lines 30-43, lines 53-64 where a transmission link is positioned at a point between the aircraft access point (e.g. 306) and the onboard entertainment server 308 to send updated data).

However, Rapaport discloses 
 an access point being a LiFi access point (Fig 6, paragraph [87] where an access point 400 is a LiFi access point with an optical transmitter 30 and an optical receiver 32).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell, with the teachings of the access point 400 as described in Rapaport. The motivation being is that as shown an access point 400 can be a LiFi access point with an optical transmitter 30 and an optical receiver 32 and one of ordinary skill in the art can implement this concept into the system as described in Mitchell and have the gate access point (i.e. in 310) be a LiFi access point with an optical transmitter 30 and an optical receiver 32 and have the aircraft access point (e.g. 306) be a LiFi access point with an optical transmitter 30 and an optical receiver 32 i.e. as an alternative in order to transmit/receive a LiFi communication or a WiFi communication based on a monitored signal quality and which modification is a simple implementation of a known concept of a known access point 400 into a known system for its improvement and for optimization and which modification yields predictable results.
Mitchell as modified by Rapaport fails to explicitly disclose fixing the gate LiFi access point to a piece of moveable equipment.  
However, Bateman discloses   

Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport, with the teachings of the access point 52 as described in Bateman. The motivation being is that as shown an access point 52 can be fixed to a piece of moveable equipment 46 (ground vehicle) and one of ordinary skill in the art can implement this concept into the system as described in Mitchell as modified by Rapaport and have the gate access point (i.e. in 310) be fixed to a piece of moveable equipment 46 (ground vehicle) i.e. as an alternative in order to use an existing vehicle of an airport for performing the data communications and increase mobility and which modification is a simple implementation of a known concept of a known access point 52 into a known system for its improvement and for optimization and which modification yields predictable results. 
Mitchell as modified by Rapaport and Bateman fails to explicitly disclose positioning the aircraft LiFi access point on or within a wingtip light of the aircraft.
 However, Lamkin discloses  
positioning an aircraft access point on or within a strobe light of an aircraft (Fig 1, paragraphs [11][12][21][23] where an aircraft access point (e.g. 112, 118) with an optical transmitter and an optical receiver is positioned on a strobe light of an aircraft 110).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport and Bateman, with the teachings of the aircraft access point (e.g. 112, 118) as described in Lamkin. The 
Mitchell as modified by Rapaport and Bateman and Lamkin fails to explicitly disclose the strobe light being a wingtip light.
 However, Spinivasamurthy discloses 
a strobe light being a wingtip light (Fig 1, paragraph [35] where a strobe light 118 is a wingtip light of an aircraft 102).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport and Bateman and Lamkin, with the teachings of the strobe light 118 as described in Spinivasamurthy. The motivation being is that as shown a strobe light 118 can be a wingtip light of an aircraft 102 and one of ordinary skill in the art can implement this concept into the system as described in Mitchell as modified by Rapaport and Bateman and Lamkin and have the strobe light be a wingtip light of the aircraft 300 i.e. as an alternative so that the strobe 

Regarding Claim 14, Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy also discloses the method further comprising: permitting a passenger to input at least a portion of the updated data (Mitchell Fig 3, col 3 lines 30-43, lines 53-64 where a passenger is permitted to input (access) a selection of at least a portion of the updated data).  
  
Regarding Claim 15, Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy also discloses the method further comprising: sending the updated data directly to a seat of the passenger that input at least the portion of the updated data (Mitchell Fig 3, col 3 lines 30-43, lines 53-64 where the updated data is sent directly to a seat of the passenger that inputted (accessed) the selection of at least the portion of the updated data).   

Regarding Claim 16, Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy also discloses the method further comprising: adapting existing exterior lighting of the aircraft to function as the aircraft LiFi point (Lamkin Fig 1, paragraphs [11][12][21][23] where an existing exterior lighting (e.g. strobe light) of the aircraft 110 is adapted to function as the aircraft access point (e.g. 112, 118)).     

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US Pat 9584618) in view of Rapaport et al (US Pub 20200195342) in further view of Bateman et al (US Pub 20130321169) in further view of Lamkin et al (US Pub 20150349882) in further view of Spinivasamurthy et al (US Pub 20190124739) in further view of Clark (US Pub 20020131123).

Regarding Claim 9, Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy fails to explicitly disclose the system wherein the transmission link comprises an optical cable.   
However, Clark discloses 
a transmission link comprises an optical cable (Fig 3, paragraphs [43][44] where a transmission link (e.g. between transceiver 166 and server 175) comprises an optical cable (fiber) in 174). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy, with the teachings of the transmission link (e.g. between transceiver 166 and server 175) as described in Clark. The motivation being is that as shown a transmission link (e.g. between transceiver 166 and server 175) can comprise an optical cable (fiber) in 174 and one of ordinary skill in the art can implement this concept into the system as described in Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy and have the transmission link between the aircraft access point (e.g. 306) and the onboard server 308 comprise an optical cable (fiber) in 174 i.e. in order to communicate data via an optical medium that has a greater bandwidth in relation to an electrical medium and which modification is a simple implementation of a known concept of a known transmission link (e.g. between .

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US Pat 9584618) in view of Rapaport et al (US Pub 20200195342) in further view of Bateman et al (US Pub 20130321169) in further view of Lamkin et al (US Pub 20150349882) in further view of Spinivasamurthy et al (US Pub 20190124739) in further view of Gerard (US Pub 20170233098).
 
Regarding Claim 12, Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy fails to explicitly disclose the system wherein the transmission link comprises a mobile LiFi link adapted for use by a flight crew.  
However, Gerard discloses 
a transmission link comprising a mobile LiFi link adapted for use by a flight crew (Fig 3, paragraphs [53][57][58] where a transmission link (e.g. between router 12 and server 11) comprises a mobile LiFi link (wireless link) adapted for use by a flight crew (i.e. via 3A)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy, with the teachings of the transmission link (e.g. between router 12 and server 11) as described in Gerard. The motivation being is that as shown a transmission link (e.g. between router 12 and server 11) can comprise a mobile LiFi link (wireless link) adapted for use by a flight crew (i.e. via 3A) and one of ordinary skill in the art can implement this concept into the system as described in Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy and have the transmission link between the aircraft access point (e.g. 306) and the onboard server 308 comprise a .

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US Pat 9584618) in view of Rapaport et al (US Pub 20200195342) in further view of Clark (US Pub 20020131123) in further view of Lamkin et al (US Pub 20150349882).

Regarding Claim 17, Mitchell discloses a system for updating and maintaining an onboard server on a commercial passenger vehicle (Fig 3, col 3 lines 30-43, lines 53-64 where a system updates and maintains an onboard entertainment server 308 on a commercial passenger vehicle 300), the system comprising:  
a gate access point positioned in a loading area of a vehicle depot (Fig 3, col 3 lines 30-43, lines 53-64 where a gate access point (i.e. in 310) is positioned in a loading area (e.g. of passengers and/or luggage/baggage) of a vehicle depot (airport)); 
a vehicle access point positioned on the vehicle (Fig 3, col 3 lines 30-43, lines 53-64 where a vehicle access point (e.g. 306) is positioned on the vehicle 300 (i.e. for external wireless communications)), the gate access point and the vehicle access point capable of line-of-sight transmission of updated data (Fig 3, col 3 lines 30-43, lines 53-64 where the gate access point (i.e. in 310) and the vehicle access point (e.g. 306) are capable of line-of-sight transmission of updated data);   

Mitchell fails to explicitly disclose the gate access point (i.e. in 310) being a LiFi access point and the vehicle access point (e.g. 306) being a LiFi access point.
However, Rapaport discloses 
 an access point being a LiFi access point (Fig 6, paragraph [87] where an access point 400 is a LiFi access point with an optical transmitter 30 and an optical receiver 32). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell, with the teachings of the access point 400 as described in Rapaport. The motivation being is that as shown an access point 400 can be a LiFi access point with an optical transmitter 30 and an optical receiver 32 and one of ordinary skill in the art can implement this concept into the system as described in Mitchell and have the gate access point (i.e. in 310) be a LiFi access point with an optical transmitter 30 and an optical receiver 32 and have the vehicle access point (e.g. 306) be a LiFi access point with an optical transmitter 30 and an optical receiver 32 i.e. as an alternative in order to transmit/receive a LiFi communication or a WiFi communication based on a monitored signal quality and which modification is a simple implementation of a known concept of a known access point 400 into a known system for its improvement and for optimization and which modification yields predictable results.

However, Clark discloses 
a transmission link comprises an optical cable (Fig 3, paragraphs [43][44] where a transmission link (e.g. between transceiver 166 and server 175) comprises an optical cable (fiber) in 174).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport, with the teachings of the transmission link (e.g. between transceiver 166 and server 175) as described in Clark. The motivation being is that as shown a transmission link (e.g. between transceiver 166 and server 175) can comprise an optical cable (fiber) in 174 and one of ordinary skill in the art can implement this concept into the system as described in Mitchell as modified by Rapaport and have the transmission link between the vehicle access point (e.g. 306) and the onboard server 308 comprise an optical cable (fiber) in 174 i.e. as an alternative in order to communicate data via an optical medium that has a greater bandwidth in relation to an electrical medium and which modification is a simple implementation of a known concept of a known transmission link (e.g. between transceiver 166 and server 175) into a known system for its improvement and for optimization and which modification yields predictable results.
Mitchell as modified by Rapaport and Clark fails to explicitly disclose the vehicle LiFi access point being positioned on or within an exterior surface light of the vehicle.
However, Lamkin discloses  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport and Clark, with the teachings of the vehicle access point (e.g. 112, 118) as described in Lamkin. The motivation being is that as shown a vehicle access point (e.g. 112, 118) with an optical transmitter and an optical receiver can be positioned on an exterior surface light (e.g. strobe light) of a vehicle 110 and one of ordinary skill in the art can implement this concept into the system as described in Mitchell as modified by Rapaport and Clark and have the vehicle access point (e.g. 306) with the optical transmitter 30 and the optical receiver 32 be positioned on an exterior surface light (e.g. strobe light) of the vehicle 300 i.e. as an alternative so as to use an existing aircraft lighting system (e.g. strobe light) for performing the data communications and reduce a cost of using additional optical data transmitters/receivers and which modification is a simple implementation of a known concept of a known vehicle access point (e.g. 112, 118) into a known system for its improvement and for optimization and which modification yields predictable results. 

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US Pat 9584618) in view of Rapaport et al (US Pub 20200195342) in further view of Bateman et al (US Pub 20130321169) in further view of Lamkin et al (US Pub 20150349882) in further view of Spinivasamurthy et al (US Pub 20190124739) in further view of Clark (US Pub 20020131123) in further view of Gerard (US Pub 20170233098). 

Regarding Claim 18, Mitchell discloses a system for updating and maintaining an onboard entertainment server on an aircraft (Fig 3, col 3 lines 30-43, lines 53-64 where a system updates and maintains an onboard entertainment server 308 on an aircraft 300), the system comprising:  
a gate access point positioned in a gate area of an airport  (Fig 3, col 3 lines 30-43, lines 53-64 where a gate access point (i.e. in 310) is positioned in a gate area of an airport); 
an aircraft access point positioned on an exterior surface of the aircraft (Fig 3, col 3 lines 30-43, lines 53-64 where an aircraft access point (e.g. 306) is positioned on an exterior surface of the aircraft 300 (i.e. for external wireless communications)), the gate access point and the aircraft access point capable of line- of-sight transmission of updated data (Fig 3, col 3 lines 30-43, lines 53-64 where the gate access point (i.e. in 310) and the aircraft access point (e.g. 306) are capable of line-of-sight transmission of updated data);  
a transmission link between the aircraft access point and the onboard entertainment server to transfer updated data to the onboard entertainment server (Fig 3, col 3 lines 30-43, lines 53-64 where a transmission link is between the aircraft access point (e.g. 306) and the onboard entertainment server 308 to transfer updated data to the onboard entertainment server 308).
Mitchell fails to explicitly disclose the gate access point (i.e. in 310) being a LiFi access point and the aircraft access point (e.g. 306) being a LiFi access point and including an optical transmitter.

 an access point being a LiFi access point and including an optical transmitter (Fig 6, paragraph [87] where an access point 400 is a LiFi access point and includes an optical transmitter 30 and an optical receiver 32).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell, with the teachings of the access point 400 as described in Rapaport. The motivation being is that as shown an access point 400 can be a LiFi access point with an optical transmitter 30 and an optical receiver 32 and one of ordinary skill in the art can implement this concept into the system as described in Mitchell and have the gate access point (i.e. in 310) be a LiFi access point with an optical transmitter 30 and an optical receiver 32 and have the aircraft access point (e.g. 306) be a LiFi access point with an optical transmitter 30 and an optical receiver 32 i.e. as an alternative in order to transmit/receive a LiFi communication or a WiFi communication based on a monitored signal quality and which modification is a simple implementation of a known concept of a known access point 400 into a known system for its improvement and for optimization and which modification yields predictable results.
Mitchell as modified by Rapaport fails to explicitly disclose the gate LiFi access point being fixed to a piece of moveable equipment.  
However, Bateman discloses  
 an access point being fixed to a piece of moveable equipment (Fig 1, paragraph [45] where an access point 52 is fixed to a piece of moveable equipment 46 (ground vehicle)).

Mitchell as modified by Rapaport and Bateman fails to explicitly disclose the aircraft LiFi access point with the optical transmitter being integrated with a wingtip light of the aircraft.
However, Lamkin discloses  
an aircraft access point with an optical transmitter being integrated with a strobe light of an aircraft (Fig 1, paragraphs [11][12][21][23] where an aircraft access point (e.g. 112, 118) with an optical transmitter is integrated with a strobe light of an aircraft 110). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport and Bateman, with the teachings of the aircraft access point (e.g. 112, 118) as described in Lamkin. The motivation being is that as shown an aircraft access point (e.g. 112, 118) with an optical transmitter can be integrated with a strobe light of an aircraft 110 and one of ordinary 
Mitchell as modified by Rapaport and Bateman and Lamkin fails to explicitly disclose the strobe light being a wingtip light. 
 However, Spinivasamurthy discloses 
a strobe light being a wingtip light (Fig 1, paragraph [35] where a strobe light 118 is a wingtip light of an aircraft 102). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport and Bateman and Lamkin, with the teachings of the strobe light 118 as described in Spinivasamurthy. The motivation being is that as shown a strobe light 118 can be a wingtip light of an aircraft 102 and one of ordinary skill in the art can implement this concept into the system as described in Mitchell as modified by Rapaport and Bateman and Lamkin and have the strobe light be a wingtip light of the aircraft 300 i.e. as an alternative so that the strobe light indicates the boundaries of the wings of the aircraft 300 and uses the strobe light to avoid collisions and which modification is a simple implementation of a known concept 
Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy fails to explicitly disclose the transmission link comprises an optical cable.
However, Clark discloses 
a transmission link comprises an optical cable (Fig 3, paragraphs [43][44] where a transmission link (e.g. between transceiver 166 and server 175) comprises an optical cable (fiber) in 174). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy, with the teachings of the transmission link (e.g. between transceiver 166 and server 175) as described in Clark. The motivation being is that as shown a transmission link (e.g. between transceiver 166 and server 175) can comprise an optical cable (fiber) in 174 and one of ordinary skill in the art can implement this concept into the system as described in Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy and have the transmission link between the aircraft access point (e.g. 306) and the onboard server 308 comprise an optical cable (fiber) in 174 i.e. in order to communicate data via an optical medium that has a greater bandwidth in relation to an electrical medium and which modification is a simple implementation of a known concept of a known transmission link (e.g. between transceiver 166 and server 175) into a known system for its improvement and for optimization and which modification yields predictable results. 

However, Gerard discloses 
a transmission link comprising a mobile LiFi link adapted for use by a flight crew (Fig 3, paragraphs [53][57][58] where a transmission link (e.g. between router 12 and server 11) comprises a mobile LiFi link (wireless link) adapted for use by a flight crew (i.e. via 3A)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy and Clark, with the teachings of the transmission link (e.g. between router 12 and server 11) as described in Gerard. The motivation being is that as shown a transmission link (e.g. between router 12 and server 11) can comprise a mobile LiFi link (wireless link) adapted for use by a flight crew (i.e. via 3A) and one of ordinary skill in the art can implement this concept into the system as described in Mitchell as modified by Rapaport and Bateman and Lamkin and Spinivasamurthy and Clark and have the transmission link between the aircraft access point 306 and the onboard server 308 comprise a mobile LiFi link (wireless link) adapted for use by a flight crew (i.e. via 3A) i.e. in order to provide a connection for an internal aircraft communication for use by a flight crew of the aircraft 300 and increase communications and which modification is a simple implementation of a known concept of a known transmission link (e.g. between router 12 and server 11) into a known system for its improvement and for optimization and which modification yields predictable results. 

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US Pat 9584618) in view of Rapaport et al (US Pub 20200195342) in further view of Clark (US Pub 20020131123) in further view of Lamkin et al (US Pub 20150349882) in further view of Spinivasamurthy et al (US Pub 20190124739).

Regarding Claim 19, Mitchell as modified by Rapaport and Clark and Lamkin also discloses the system wherein the vehicle is an aircraft (Mitchell Fig 3, col 3 lines 30-43, lines 53-64 where the vehicle 300 is an aircraft).
Mitchell as modified by Rapaport and Clark and Lamkin fails to explicitly the exterior surface light comprises wingtip, nose tip, or fuselage light of the aircraft.
However, Spinivasamurthy discloses 
an exterior surface light comprises a wingtip light of an aircraft (Fig 1, paragraph [35] where an exterior surface light (e.g. strobe light 118) is a wingtip light of an aircraft 102).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Mitchell as modified by Rapaport and Clark and Lamkin, with the teachings of the exterior surface light (e.g. strobe light 118) as described in Spinivasamurthy. The motivation being is that as shown an exterior surface light (e.g. strobe light 118) can be a wingtip light of an aircraft 102 and one of ordinary skill in the art can implement this concept into the system as described in Mitchell as modified by Rapaport and Clark and Lamkin and have the exterior surface light (e.g. strobe light) be a wingtip light of the aircraft 300 i.e. as an alternative so that the strobe light indicates the boundaries of the wings of the aircraft 300 and uses the strobe light to avoid collisions and which modification is a simple implementation of a known concept of a 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636